Order entered January 24, 2013




                                               In The
                                    Cou of lppea(
                           :ffi(tt] i ttitt of   at aIlas
                                       No. 05-12-00279-CR
                                       No. 05-12-00295-CR

                                    JOHN TERRY, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F09-16254-P, F09-16253-P

                                             ORDER

       The State’s motion for extension of time to file its brief is GRANTED. The brief, which

was tendered on January 18, 2013, is filed as of the date of this order.


                                                        Is/    ELIZABETH LANG-MIERS
                                                               JUSTICE